        Case 4:09-cv-05718-SBA Document 185 Filed 09/03/21 Page 1 of 1



 1

 2

 3

 4
                               UNITED STATES DISTRICT COURT
 5
                       FOR THE NORTHERN DISTRICT OF CALIFORNIA
 6
                                      OAKLAND DIVISION
 7

 8 NETLIST, INC.,                                    Case No: 4:09-cv-05718 SBA
 9                Plaintiff,                         ORDER CLARIFYING DOCKET
                                                     NOS. 183 AND 184
10         vs.
11 GOOGLE LLC,

12                Defendant.
13
     AND RELATED COUNTERCLAIM.
14

15         On August 25 and 26, 2021, Google LLC filed its: (1) “Motion to Remove
16   Incorrectly Filed Documents; Dkt. Nos. 169-3, 170, and 170-11”; and (2) “Motion to
17   Remove Incorrectly Filed Documents; Dkt. No. 156-12.” Dkt. 175, 176. On September 3,
18   2021, the Court granted the same. Dkt. 183, 184. Upon further review, however, the
19   proposed orders prepared by Google LLC are less than clear. To clarify, the Clerk shall
20   permanently remove Docket Nos. 169-3, 170, 170-11, and 156-12. The corrected version
21   of Docket Nos. 169-3 and 170 can be found at Docket No. 174-1, and the corrected version
22   of Docket Nos. 170-11 and 156-12 can be found at Docket No. 174-2.
23         IT IS SO ORDERED.
24   Dated: 09/03/2021                              ______________________________
                                                    SAUNDRA BROWN ARMSTRONG
25
                                                    Senior United States District Judge
26

27

28
